
	

113 S1336 PCS: To amend the National Voter Registration Act of 1993 to permit States to require proof of citizenship for registration to vote in elections for Federal office.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 144
		113th CONGRESS
		1st Session
		S. 1336
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Cruz (for himself,
			 Mr. Vitter, Mr.
			 Lee, Mr. Cornyn,
			 Mr. Coburn, Mr.
			 Cochran, Mr. Crapo,
			 Mr. Sessions, Mr. Johnson of Wisconsin, and
			 Mr. Risch) introduced the following bill;
			 which was read twice and ordered placed on the calendar
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  permit States to require proof of citizenship for registration to vote in
		  elections for Federal office.
	
	
		1.States permitted to require
			 proof of citizenship for voter registrationSection 6 of the National Voter Registration
			 Act of 1993 (42 U.S.C. 1973gg–4) is amended by adding at the end the following
			 new subsection:
			
				(e)Proof of
				citizenshipNothing in subsection (a) shall be construed to
				preempt any State law requiring evidence of citizenship in order to complete
				any requirement to register to vote in elections for Federal
				office.
				.
		
	
		July 18, 2013
		Read twice and ordered placed on the calendar
	
